COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-198-CV

ROSEMARY SMITH, BRADY SMITH,                                   APPELLANTS
AND DONNA HUBBARD, INDIVIDUALLY
AND AS PERSONAL REPRESENTATIVE
OF THE HEIRS AND ESTATE OF DORMAN
MITH, DECEASED

                                       V.

BONDEX INTERNATIONAL, INC., RPM, INC.                            APPELLEES
AND KELLY-MOORE PAINT COMPANY, INC.
                             ----------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                   ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered the “Joint Motion To Dismiss Appeal.”        It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal of appellants Rosemary Smith, Brady Smith, and Donna Hubbard,

Individually and as Personal Representative of the Heirs and Estate of Dorman

Smith, Deceased as against appellees Bondex International, Inc. and RPM, Inc.

See Tex. R. App. P. 42.1(a)(1), 43.2(f). This case shall hereafter be styled



     1
         … See Tex. R. App. P. 47.4.
“Rosemary Smith, Brady Smith, and Donna Hubbard, Individually and as

Personal Representative of the Heirs and Estate of Dorman Smith, Deceased v.

Kelly-Moore Paint Company, Inc.”

     Costs of this appeal shall be paid by the party incurring the same, for

which let execution issue.


                                              PER CURIAM


PANEL: LIVINGSTON, MCCOY, and MEIER, JJ.

DELIVERED: July 30, 2009




                                     2